DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Todd Garabedian on 03/24/2022.
The application has been amended as follows: 

In the claims:
	In claim 1, the 6th line of the claim, the phrase “the dosage” has been replaced with the phrase --the effective amount--.
claim 4, the 1st line of the claim, the phrase “the dosage” has been replaced with the phrase --the effective amount--.
 In claim 5, the 1st line of the claim, the phrase “the dosage” has been replaced with the phrase --the effective amount--.
In claim 13, the 5th line of the claim, the phrase “sodium chloride (saline)” has been replaced with the phrase --sodium chloride, saline--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the ductal leaks are identified without the use of imaging techniques.  Applicant’s arguments filed 11/18/2021 are persuasive.  Specifically, as noted by applicant, page 2 lines 18-25 of the specification as filed (¶ 0007 of the published application) discusses the disadvantages of the use of imaging techniques in diagnostic and surgical procedures and the advantages of performing the claimed method.  In addition, page 3 lines 9-21 of the specification as filed (¶ 0011 of the published application) states that “secretin acts to increase the volume and bicarbonate content of pancreobiliary juice and to increase the pancreobiliary duct diameter. These effects make identification of ductal leaks during surgery much more efficient and immediate than prior methods that rely on post-operative imaging technologies and subsequent surgeries”.  Thus, the specification as filed provides written description support for the phrase “wherein said method is implemented without the use of imaging techniques”.  The closest prior art is Yamaguchi et al. (of record; 1998 Am. J. Surgery 175: 227-228; “Yamaguchi”).  However, Yamaguchi uses litmus paper to detect ductal leakage, which is considered an imaging technique because it requires detecting a change in color of the litmus paper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618